Counsel for Appellee, by petition filed in this Court, prays for counsel fees under the provisions of Section 34 of Chapter 17481, Acts of 1935, for professional services rendered in the cause since the date of the order of award entered by the Deputy Commissioner on the 10th day of February, 1939. The sum of $250.00 was allowed in said order and it is pointed out in the petition that counsel represented the appellee when the case was heard: (a) by the Florida Industrial Commission; (b) when heard on appeal to the Circuit Court of Hillsborough County; (c) and again when presented on appeal to this Court, and it is suggested that the sum of $250.00 allowed by the deputy commissioner is inadequate to compensate counsel for appellee for professional services rendered.
We are of the opinion that the prayer of the petition is well founded and counsel as a matter of law is entitled to additional compensation for services rendered. The additional sum of $200.00 as compensation in full is hereby allowed counsel for appellee for professional services rendered since the entry of the award dated February 10, 1939.
It is so ordered.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS J. J., concur. *Page 181